EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 amending Claims 1 and 8 – 12 and canceling Claims 3 - 7 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Miyoung Shin on 04/28/2021.

The application has been amended as follows: 

In the claims:
The following is a complete listing of claims that replaces all prior versions of the claims.


a main combustor to receive and combust an oxidant and a fuel; 
a main oxidant line to guide the oxidant accommodated in an oxidant tank to the main combustor; 
a main fuel line to guide the fuel accommodated in a fuel tank to the main combustor; 
an oxidant pump installed at the main oxidant line; 
a fuel pump installed at the main fuel line; 
an oxidant booster pump installed at the main oxidant line between the oxidant tank and the oxidant pump; 
a fuel booster pump installed at the main fuel line between the fuel tank and the fuel pump;
a biaxial electric motor biaxial electric motor uniaxially connected to the oxidant booster pump and the fuel booster pump to drive the oxidant booster pump and the fuel booster pump; 
a cooling line having a supply unit connected to the oxidant pump at a first end of the supply unit to guide leaked from the oxidant pump to said biaxial electric motor;-3-Appln. No.: 15/750,757Attorney Docket No.: 0504-000005/US/NPA
a second end of the supply unit so as to allow leaked oxidant from the oxidant pump to flow to the cooler installed at [[the]] said biaxial electric motor; 

a cooling line opening/closing valve installed [[at]] in the cooling line to supply the leaked oxidant biaxial electric motor when said biaxial electric motor is overheated; and 
a battery connected to a side of the cooling line and configured to supply power to said biaxial electric motor;

wherein the cooling line includes having a first end connected to the cooler to guide the oxidant discharged from the cooler; and 
wherein a second end of the discharge unit is connected to an outside of the liquid rocket engine, wherein the oxidant leaked from the oxidant pump is heat-exchanged with said biaxial electric motor and the battery and is then discharged to the outside of the liquid rocket engine.  

2. (Currently Amended) The liquid rocket engine of claim 1, further comprising: 
a gas generator to generate a high-temperature and high-pressure gas; 
from the main oxidant line between the main combustor and the oxidant pump to guide a part of the oxidant to the gas generator; 
an auxiliary fuel line branched from the main fuel line between the main combustor and the fuel pump to guide a part of the fuel to the gas generator; and 
a turbine configured to be rotated by the high-temperature and high-pressure gas generated by the gas generator and drive the oxidant pump and the fuel pump.  

3-7. (CANCELED)  
  
8. (Currently Amended) The liquid rocket engine of claim 1, wherein the cooler has a barrel shape to accommodate said biaxial electric motor and a flow path through the barrel shape.  

9. (Currently Amended) The liquid rocket engine of claim 1, wherein the cooler has a coil shape by being wound around an outer circumferential surface of said  biaxial electric motor, [[and]] one end of said coil shape is connected to [[an]] the second end of the supply unit of the cooling line and an opposite end of said coil shape is connected to the first end of the discharge unit of the cooling line.  

10 - 12. (CANCELED) 

13. (Currently Amended) The liquid rocket engine of claim [[12]] 1, further comprising: -5-Appln. No.: 15/750,757Attorney Docket No.: 0504-000005/US/NPA
, the igniter installed on a side of the main combustor to ignite the main combustor by electric spark.
  
14. (CANCELED)

15. (New) A liquid rocket engine comprising: 
a main combustor to receive and combust an oxidant and a fuel; 
a main oxidant line to guide the oxidant accommodated in an oxidant tank to the main combustor; 
a main fuel line to guide the fuel accommodated in a fuel tank to the main combustor; 
an oxidant pump installed at the main oxidant line; 
a fuel pump installed at the main fuel line; 
an oxidant booster pump installed at the main oxidant line between the oxidant tank and the oxidant pump; 
a fuel booster pump installed at the main fuel line between the fuel tank and the fuel pump;
a first electric motor uniaxially connected to the oxidant booster pump to drive the oxidant booster pump; 
a second electric motor uniaxially connected to the fuel booster pump to drive the fuel booster pump; 

a pair of coolers connected to the supply unit, a first cooler of the pair of coolers installed at said first electric motor and a second cooler of the pair of coolers installed at said second electric motor;
a cooling line opening/closing valve installed in the supply unit to supply the leaked oxidant to said pair of coolers when said first electric motor or said second electric motor is overheated; and 
a battery connected to a side of the cooling line, said battery configured to supply power to said first electric motor and said second electric motor;
wherein the cooling line includes a discharge unit to guide the oxidant discharged from the first cooler and the second cooler; and 
wherein the discharge unit is connected to an outside of the liquid rocket engine, wherein the oxidant leaked from the oxidant pump is heat-exchanged with both the first cooler and the second cooler and the battery and is then discharged to the outside of the liquid rocket engine.  

16. (New) The liquid rocket engine of claim 15, further comprising: 
a gas generator to generate a high-temperature and high-pressure gas; 
an auxiliary oxidant line branched from the main oxidant line between the main combustor and the oxidant pump to guide a part of the oxidant to the gas generator; 

a turbine configured to be rotated by the high-temperature and high-pressure gas generated by the gas generator and drive the oxidant pump and the fuel pump.  

17. (New) The liquid rocket engine of claim 15, wherein the first cooler has a barrel shape to accommodate said first electric motor and the second cooler has a barrel shape to accommodate said second electric motor.

18. (New) The liquid rocket engine of claim 15, wherein the first cooler has a coil shape by being wound around an outer circumferential surface of said first electric motor and the second cooler has a coil shape by being wound around an outer circumferential surface of said second electric motor, one end of said coil shape is connected to the supply unit of the cooling line and an opposite end of said coil shape is connected to the discharge unit of the cooling line.  

19. (New) The liquid rocket engine of claim 15, further comprising: -5-Appln. No.: 15/750,757Attorney Docket No.: 0504-000005/US/NPA
an igniter connected to the battery, the igniter installed on a side of the main combustor to ignite the main combustor by electric spark.


Reasons for Allowance
Claims 1, 2, 8, 9, 13, and 15 – 19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…a cooling line having a supply unit connected to the oxidant pump at a first end of the supply unit to guide oxidant leaked from the oxidant pump to said biaxial electric motor; -3-Appln. No.: 15/750,757Attorney Docket No.: 0504-000005/US/NPAa cooler connected to a second end of the supply unit so as to allow leaked oxidant from the oxidant pump to flow to the cooler installed at said biaxial electric motor; …wherein the oxidant leaked from the oxidant pump is heat-exchanged with said biaxial electric motor and the battery and is then discharged to the outside of the liquid rocket engine”.
Regarding independent apparatus Claim 15, prior art fails to teach in combination with the other limitations of the claim, “…a cooling line having a supply unit connected to the oxidant pump to guide oxidant leaked from the oxidant pump to said first electric motor and said second electric motor; -3-Appln. No.: 15/750,757Attorney Docket No.: 0504-000005/US/NPAa pair of coolers connected to the supply unit, a first cooler of the pair of coolers installed at said first electric motor and a second cooler of the pair of coolers installed at said second electric motor wherein the cooling line includes a discharge unit to guide the oxidant discharged from the first cooler and the second cooler; and wherein the discharge unit is connected to an outside of the liquid rocket engine, wherein the oxidant leaked from the oxidant pump is heat-exchanged with both the first cooler and the second cooler and the battery and is then discharged to the outside of the liquid rocket engine”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LORNE E MEADE/Primary Examiner, Art Unit 3741